 1

 2

 3

 4
                                                                JS-6
 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11   VICTORIA MAGANA, an individual,       ) Case No.: 5:19-cv-1008-JGB-SP
                                           )
12              Plaintiff,
                                           )
13        vs.                              ) ORDER OF DISMISSAL
                                           )
14   THE REGENTS OF THE UNIVERSITY         )
     OF CALIFORNIA; and Does 4 through     ) Date of Filing: May 31, 2019
15   100, inclusive,
                                           )
16               Defendants.
                                           )
17                                         )
                                           )
18                                         )
                                           )
19                                         )
                                           )
20
                                           )
21                                         )

22                                         )

23

24

25

26

27


                                   ORDER OF DISMISSAL
            Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
 1

 2   41(a)(l)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS, DISMISSED

 3   WITH PREJUDICE as to all claims, causes of actions, and parties, with each party bearing that

 4   party's own attorney's fees and costs. The Clerk is directed to close the file.
 5
              November 26, 2019
        Date: ----
 6
                                                     Judge of the District Court
 7

 8

 9

10

11

12

13

14

15

16
17

18

19
20

21

22

23

24

25

26

27


                                         ORDER OF DISMISSAL
